          Case 7:17-cv-00035-AEK Document 132 Filed 12/01/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Raiquan Falls,

                                   Plaintiff,                    ORDER

                 -against-                                       17 Civ. 35 (AEK)

Sergeant E. Campbell, et al.,

                                    Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        This case was reassigned to the undersigned on October 15, 2020, following the

retirement of Judge Lisa Margaret Smith on September 30, 2020. During the final status

conference held by Judge Smith on September 23, 2020, because the Court was informed that

Plaintiff was due to be released from prison on October 15, 2020, the Court directed Plaintiff to

provide the Court with his updated contact information upon his release. See Docket Sheet,

Minute Entry for 09/23/2020. It was the Court’s understanding at that time that Defendants’

counsel planned to depose Plaintiff, as well as have Plaintiff undergo an independent medical

examination (“IME”) following his release, and therefore it was essential that Plaintiff keep both

the Court and Defendants’ counsel informed of his new contact information. Nonetheless, it is

clear from the docket that Plaintiff has failed to provide updated contact information to the

Court, and Defendants’ counsel has informed the Court that she also does not have current

contact information for Plaintiff. See ECF No. 130 (letter from Defendants’ counsel, attached

hereto). Defendants’ counsel has also informed that Court that Plaintiff also did not appear for

either his deposition, which had been scheduled for November 5, 2020, or his IME, which had

been scheduled for November 17, 2020; Plaintiff had previously received notice of these dates,
         Case 7:17-cv-00035-AEK Document 132 Filed 12/01/20 Page 2 of 4




and confirmed that he had received such notice during the September 23, 2020 telephone

conference. See ECF No. 130.

       The Court has undertaken efforts to identify Plaintiff’s new address. By no later than

December 22, 2020, Plaintiff must: (1) contact Defendants’ counsel by telephone at 845-291-

3150 to reschedule his deposition and IME; and (2) provide both Defendants’ counsel and the

Court with his updated contact information. The deadline for Plaintiff’s deposition and IME is

hereby extended by 60 days, from December 4, 2020, to February 2, 2021. Defendants’ counsel

is directed to submit a letter via ECF on or before December 23, 2020 to advise the Court as to

whether Plaintiff has contacted her and the dates for the rescheduled deposition and IME.

       Once again, the Court instructs Plaintiff that it is his responsibility to keep the Court

informed of his latest contact information and that any failure to do so might result in the Court

dismissing his case for failure to prosecute.

       The Clerk of the Court is directed to mail a copy of this Order to Plaintiff at 11 Liberty

Street, Newburgh, New York 12550. If this is, in fact, the proper address for Plaintiff, Plaintiff

must take the necessary steps to update his address on file with the Court.

Dated: December 1, 2020
       White Plains, New York

                                                      SO ORDERED.


                                                      ___________________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge




                                                 2
                Case 7:17-cv-00035-AEK Document 132
                                                130 Filed 12/01/20
                                                          11/18/20 Page 3
                                                                        1 of 4
                                                                             2
                                                            Orange County
                                                           COUNTY ATTORNEY
                                                            Langdon C. Chapman
                                                           Orange County Attorney
STEVEN M. NEUHAUS
County Executive                                    Orange County Government Center
                                                           255-275 Main Street
                                                        Goshen, New York 10924

                                                                                      Family Law Unit
   Sharon Worthy-Spiegl                                                               Kimberly VanHaaster
   Deputy County Attorney                                                             Chief Assistant County Attorney
                                                                                      Family Law & Juvenile Justice
   Municipal Law Unit

   TEL: (845) 291-3150                                                                TEL: (845) 291-2650
   FAX: (845) 378-2374                                                                FAX: (845) 360-9161




                                                            November 18, 2020

    By ECF
    Honorable Andrew E. Krause
    United States Magistrate Judge
    United States Courthouse
    300 Quarropas Street, Chambers 533
    White Plains, NY 10601-4150

              Re:        Falls (v) Sergeant E. Campbell, et al.
                         Case No.: 17-CV-35 (KMK)(LMS)

    Dear Judge Krause:

            We represent the defendants in the above-referenced matter. Pursuant to the order of the
    Hon. Lisa M. Smith, issued during a telephone conference held on August 6, 2020, plaintiff’s
    medical examination and deposition were to be completed by December 4, 2020. On September
    2, 2020, I mailed both a notice of deposition and demand for medical examination to plaintiff at
    Wende Correctional Facility. During a telephone conference with the court held on September
    23, 2020, plaintiff acknowledged receipt of those documents. As plaintiff was due to be released
    from NYSDOCCS on October 15, 2020, I scheduled his deposition for November 5 and his
    medical examination for November 17. During the call, I advised plaintiff to contact me directly
    if he needed to reschedule either of those dates.

            Plaintiff failed to appear for his deposition on November 5, 2020. He did not contact me
    prior to the deposition to indicate that he had any difficulties in appearing nor has he contacted
    me since. My colleague took his default on the record on November 5, 2020. Likewise, plaintiff
    failed to appear for his medical examination on November 17, 2020. He did not contact the
    doctor’s office to reschedule nor has he contacted this office regarding his failure to appear. In
    addition, he has failed to update his address with the Court, although Judge Smith specifically
    instructed him to do so. As such, I currently have no contact information for him and am
    therefore unable to make arrangements to reschedule the deposition and medical examination.

                                       *Service of Process by FAX is not accepted
           Case 7:17-cv-00035-AEK Document 132
                                           130 Filed 12/01/20
                                                     11/18/20 Page 4
                                                                   2 of 4
                                                                        2




       As noted above, the current discovery deadline is December 4, 2020. Based on the
foregoing, I am respectfully seeking the court’s guidance as to how to proceed.

       Thank you for your attention to this matter.

                                                 Respectfully submitted,
                                                Kellie E. Lagitch
                                                 KELLIE E. LAGITCH
                                                 Senior Assistant County Attorney

KEL/ag
cc: Raiquan Falls (by regular mail)




                            *Service of Process by FAX is not accepted
